ex105druckerimage1a01.jpg [ex105druckerimage1a01.jpg]


Exhibit 10.5


August 1, 2019
Via Email Charles.Drucker@worldpay.com
Mr. Charles Drucker
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Dear Charles:
This will confirm that you have agreed to serve as Vice Chairman of Fidelity
National Information Services, Inc. (“FIS” or the “Company”), reporting solely
and directly to the Company’s Chief Executive Officer for a period of one year
(the “Term”) commencing at the closing of the merger (the “Closing”) by which
FIS will have acquired Worldpay, Inc. (“Worldpay”). During the Term and, with
respect to Paragraphs 3, 4, 5 and 6 of this letter agreement, during the Term
and thereafter, the following terms and conditions will apply:
1.
Your base salary will continue to be $875,000, less applicable withholdings and
payroll taxes. Your duties will be commensurate with your position as Vice
Chairman and are expected to include meeting with selected customers, meetings
with key industry parties (including networks) and assisting with the
integration of Worldpay and FIS (including helping with the engagement of legacy
Worldpay employees).

2.
You will receive an annual bonus for 2019 (“Annual Bonus”) based upon your
current target under the Worldpay Variable Compensation Plan, which shall be
payable at the same time the Company pays annual bonuses to its officers on or
before March 15, 2020, which shall be payable regardless of whether your
employment with FIS or its affiliate terminates at any time, unless otherwise
mutually agreed by the parties. Your target Annual Bonus under the Worldpay
Variable Compensation Plan shall be no less than 175% of your then current base
salary, with a maximum of up to 2 times target. Your Annual Bonus is subject to
the Company’s clawback policy, pursuant to which the Company may recoup all or a
portion of any bonus paid if, after payment, there is a finding of fraud, a
restatement of financial results, or errors or omissions discovered that call
into question the business results on which the bonus was based. If your
employment amicably terminates prior to the awarding of annual equity awards to
officers of the Company in or about March 2020, the Company will consider, in
its discretion, the payment of an additional bonus to you in lieu of any such
equity award contingent upon your execution of a waiver and release of all
claims against the Company and its affiliates (the “ Release”), other than
claims for (i) payments due under this letter agreement, (ii) vested accrued
benefits under Worldpay or FIS compensation and benefits plans , (iii)
indemnification in accordance with applicable law and FIS’ governance



1

--------------------------------------------------------------------------------

Mr. Charles Drucker
August 1, 2019
Page 2




documentation and (iv) coverage under applicable directors’ and officers’
liability insurance policies (collectively, “Claim Exceptions”).
3.
The Company acknowledges that you will have Good Reason to terminate your
employment at the Closing based upon a Change of Control and a change of your
position and duties and would be entitled to receive severance benefits in
accordance with a “Qualifying Termination during Change of Control Protection
Period” under the Worldpay, Inc. Executive Severance Plan, as amended and
restated on March 17, 2019 (the “ESP”) and accelerated vesting under all of your
equity award agreements granted during your employment with Worldpay or its
predecessor(s) (collectively, the “Closing COC Benefits”). You have agreed to
defer receipt of the Closing COC Benefits until after the end of your employment
(unless earlier vested in the ordinary course) with FIS and FIS has agreed to
waive and cause all relevant affiliated entities to waive any argument that such
deferred receipt under the ESP or the applicable equity award agreement after
the end of your employment with FIS is untimely under the ESP or the applicable
equity award agreement and will honor and cause all relevant entities to honor
your right to such deferred receipt at that time. FIS will, or will cause its
affiliate to pay, within the time period and conditions set forth in Paragraph
no. 4 below (including a Release as required under the ESP, but for avoidance of
doubt releasing FIS and its affiliates)after the earliest of (1) the date your
employment with FIS or its affiliates ends for any reason on or after December
1, 2019 (including your resignation for any reason or no reason at all), (2) the
date FIS terminates your employment without Cause or you resign employment or
upon the termination of your employment as a result of your death or Disability
(as defined in the Worldpay, Inc. 2012 Equity Incentive Plan) (each a
“Qualifying Termination”) and (3) July 31, 2020 (except as provided below in
this Paragraph No. 3 if you continue to remain employed by the Company following
July 31, 2020), the Closing COC Benefits, subject to such payment and settlement
dates as provided in the applicable equity award agreements and the Company will
work with you to make sure that such payments and settlements are in compliance
with Section 409A of the Internal Revenue Code (and the effectiveness of a
release of claims as set forth in the ESP) without the necessity of you filing a
notice of termination for Good Reason at such time. For the avoidance of doubt,
notwithstanding your agreement to serve as Vice Chairman of FIS for the Term,
any resignation of employment prior to the end of the Term shall not be regarded
as a breach of this letter agreement and shall not impair your right to receive
the Closing COC Benefits in accordance with this Paragraph no.3, unless such
resignation occurs prior to December 1, 2019 (“Disqualifying Resignation”), in
which case you shall not receive the Closing COC Benefits. In the event by
mutual agreement of you and FIS your employment with FIS or its affiliate does
not terminate at the end of the Term, your right to receive severance benefits
in accordance with a “Qualifying Termination during Change of Control Protection
Period” under the ESP (which in all cases for the purposes of this letter
agreement shall be based on your compensation set forth in Paragraphs no. 1 and
2 hereof, shall vest and be deferred until such time that you experience a
“separation from service” as defined under Section 409A. At the time your equity
awards are subject to withholding or taxes (including



2

--------------------------------------------------------------------------------

Mr. Charles Drucker
August 1, 2019
Page 3




employment taxes) are otherwise due in respect of any of your equity awards, a
portion of your equity awards shall be net-settled to cover the amount of such
taxes. For purposes of this letter agreement, “Cause” shall be defined as (i) an
indictment or conviction for (or pleading guilty or nolo contendere to) a
felony; (ii) a non de minimis act of fraud or misappropriation (or attempted
misappropriation) of the Company or any of its affiliates funds or property;
(iii) a violation of the restrictive covenants referenced in Paragraph no. 5
hereof within one year of the termination of your employment with FIS for any
reason; however, for avoidance of doubt, recovery or clawback rights under this
subsection with respect to Closing COC Benefits shall not impact the Company’s
ability to recover any further damages or equitable relief for the entire length
of the restrictive covenants set forth in Paragraph no. 5 hereof; or (iv) the
Company or any of its affiliates having been ordered or directed by any federal
or state court or regulatory authority with jurisdiction to terminate or suspend
your employment and such order has not been vacated or reversed upon appeal.
4.
If, at any time between the date of Closing and prior to the first anniversary
of the Closing, you experience a Qualifying Termination, then, in addition to
your Closing COC Benefits, you shall also be paid by FIS or its affiliates in a
lump sum, payable no later than the first full payroll period commencing after
the Release required pursuant to this Paragraph and Paragraph nos. 2 and 3
hereof) following your date of termination becomes effective (i.e., after the
eight-day revocation period thereunder expires), for the remaining salary under
Paragraph no. 1 of this letter agreement that you would have been paid had you
continued in employment through the end of the Term in exchange for your
execution of a waiver and release of all claims (excluding Claim Exceptions)
against the Company and its affiliates.

5.
You have entered into a Non-Competition, Non-Solicitation and Confidentiality
Agreement on June 30, 2009, as amended on May 16, 2017, with predecessors to
Worldpay (the “Agreement”), which, as amended, provides, among other things, for
a one year post-termination period in which you agree that you will not compete
with Worldpay or solicit its customers or employees, subject to its more
specific terms. You also agree to abide by the restrictive covenants set forth
in the ESP, and further have entered into equity award agreements with Worldpay
(“Worldpay Equity Grant Agreements”, together with the Agreement ESP and any
other non-competition agreements or other restrictive covenants you have entered
into with Worldpay, the “Agreements”), all of which have provisions pursuant to
which you have agreed to similar restrictive covenants on behalf of Worldpay.
You, Worldpay and the Company agree that the Agreement and the restrictive
covenants provisions of the Worldpay Equity Grant Agreements shall be
automatically amended as of the Closing to the extent necessary by applicable
law to: (i) apply to and be enforceable by FIS as if Worldpay was replaced as a
successor or party in the Agreements with FIS; and (ii) extend your obligations
under all of the restrictive covenants in the Agreements until July 31, 2021, on
which date all such obligations shall expire.



3

--------------------------------------------------------------------------------

Mr. Charles Drucker
August 1, 2019
Page 4




6.
The parties agree that no breach by you of any aspect of this letter agreement
will result in forfeiture of the Closing COC Benefits, unless such breach (i) is
established to have been in bad faith with the intent to harm FIS or (ii)
constitutes a Disqualifying Resignation.

7.
This letter agreement shall, with respect to the subject matters specified
herein, supersede all other written and oral arrangements you may have with
Worldpay, FIS or any of their affiliates or predecessors, except that the terms
and conditions of the Worldpay, Inc. Executive Severance Plan for purposes of
paying out any COC benefits as allowed herein and your existing equity
agreements with Worldpay, Inc. shall remain in effect subject to any limitations
stated herein.-

[Remainder of Page Intentionally Left Blank; Signatures on Following Page]




4

--------------------------------------------------------------------------------


ex105druckerimage1a01.jpg [ex105druckerimage1a01.jpg]


To indicate your agreement to this letter agreement, please sign, date and
return this letter.
Sincerely,
Fidelity National Information Services, Inc.
 
 
By:  
/s/ Marc M. Mayo
 
Marc M. Mayo
Its:
Corporate Executive Vice President and Chief Legal Officer
 
 
Worldpay, Inc.
 
 
By:  
/s/ Marc M. Mayo
 
Marc M. Mayo
Its:
Corporate Executive Vice President and Chief Legal Officer



ACCEPTED:
 
/s/ Charles Drucker
Charles Drucker
Date:
August 1, 2019















5